The Plea and Demurrer filed in this Cause coming on this Day to be argued Mr. Parsons of Counsel for the Defendant moved that the Order for setting down Plea and Demurrer to be argued might be read. Mr. Hugh Rutledge of Counsel for the Complainant opened the Bill.
*603Mr. Parsons the Answer Plea and Demurrer and then stated the Case and argued fully in Support of the Plea grounded upon the Acts of Assembly therein mentioned and also in Support of the Demurrer, and that Plaintiff did not alledge by the Bill that he did not know the Particulars or Value of the Crops of Rice etc. mentioned in the Bill or that he had not or wanted Witnesses to prove his Case at Law, on the contrary that by his own Shewing he had clearly his Remedy  if any at Law and ought to be sent there to seek it and cited many Cases in Support of his Argument.
Mr. Pinckney of Counsel for the Defendant at the same Side and to the same Purpose argued in Support of Plea and Demurrer and cited Cases.
Mr. Attorney General20 argued for the Plaintiff against the Plea and Demurrer and urged that the Acts of Limitation and other Acts mentioned in the Plea were nonsense and were not binding upon the Court of Chancery, that though the Plaintiff might have his Remedy at Law, yet that this Court had a Concurrent Jurisdiction in many Cases with the Court of Law and cited Authorities.
Mr. Hugh Rutledge of the same Side argued to the same Purpose and also cited Cases.
Mr. Charles Cotesworth Pinckney likewise at the same time spoke against the Plea and Demurrer and cited Cases.
Mr. John Rutledge and Mr. Parsons spoke fully in Reply, but Mr. Rutledge having urged further Matter in Support of the Plea and Demurrer and that Plaintiff had not sworn to the Want of the Title Deeds mentioned in Bill, the Attorney General was heard in Answer to him.
Whereupon and upon duly considering the Case and every Thing al-ledged on both Sides the Court did order and decree that the Plea and Demurrer be sustained and the Bill dismissed with Costs. Mr. Hugh Rutledge then moved that he might have Leave to interpose an Appeal, which was accordingly granted.

 Attorney-general Egerton Leigh must have spoken in his official capacity and not as counsel for the plaintiff, since the order of March 12, 1770, inspired by his retirement from private practice, forbade a member of Council from acting as counsel.